Case: 3:16-cr-00160-TMR-MRM Doc #: 91 Filed: 07/16/20 Page: 1 of 3 PAGEID #: 614




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                               Plaintiff,           :       Case No. 3:16-cr-160


                                                            District Judge Thomas M. Rose
       -   vs   -                                           Magistrate Judge Michael R. Merz

ELSTARHEEM MURRAY,

                               Defendant.           :



                                 DECISION AND ORDER


       This case is before the Court on Defendant’s Objections (ECF No. 90) to the Magistrate

Judge’s Report and Recommendations (ECF No. 89) recommending that the Defendant’s Motion

to Vacate under 28 U.S.C. § 2255 (ECF No. 88) be denied.

       When a party files specific objections to a Magistrate Judge report on a dispositive motion,

the District Court is required to review de novo any portion of the Report to which objection is

made. Fed.R.Civ.P. 72(b)(3). The District Judge has conducted that de novo review and decides

the Objections as set forth in this decision.

       Defendant does not object to the Magistrate Judge’s recitation of the history of the case.

As the Report concluded, after he lost his motion to suppress, Murray decided to rely on his

suppression arguments as they might be persuasive to the Sixth Circuit. Based on that decision,

he pleaded guilty conditionally to preserve the suppression arguments for appeal.


                                                1
Case: 3:16-cr-00160-TMR-MRM Doc #: 91 Filed: 07/16/20 Page: 2 of 3 PAGEID #: 615




          During the suppression hearing, Trooper Weeks testified convincingly that he stopped the

car in which Defendant was riding (the first time as the driver, the second time as a passenger)

when he observed the driver of the car commit a traffic violation. As the Supreme Court held in

Whren v. United States, 517 U.S. 806, 812-13 (1996), the motivations of a police officer in making a

traffic stop are irrelevant so long as he has probable cause to believe an offense has occurred, The

Court relied on Whren in denying the motion to suppress (Entry and Order, ECF No. 35, PageID 255).

          Whren is the governing law. Nothing more that Attorney Van Noy could have done in “drilling

down” on the possible racial bias of the investigators would have made a difference, once the Court

found that Weeks’ testimony as to probable cause was credible.

          Murray relies in his objections on Terry v. Ohio, 392 U.S. 1 (1968). But Terry is the case

that authorizes an officer to pat down a person without probable cause to believe that person has

committed an offense.

          Murray argues that many people fail to come to a complete stop before turning right on

red. While he offers no evidence for that purpose, the Court assumes it is true. But it is irrelevant.

Mr. Van Noy essentially elicited from Trooper Weeks the admission that the traffic stop after that

violation was pretextual. Under Whren, that fact is irrelevant. Mr. Van Noy’s introduction of

evidence to that effect would not have made a different in the outcome of the suppression hearing.

Thus Murray has not established the prejudice prong of Strickland v. Washington, 466 U.S. 668

(1984).

          Having reviewed the Report de novo, the Court finds Defendant has not shown the Report

to be clearly erroneous as to any factual findings or contrary to law in its legal conclusions.

Accordingly, the Report is adopted and Defendant’s Motion to Vacate is ordered dismissed with

prejudice. The Clerk will enter judgment to that effect. Because Defendant has not shown that

reasonable jurists would disagree with this conclusion, Petitioner is denied a certificate of

                                                   2
Case: 3:16-cr-00160-TMR-MRM Doc #: 91 Filed: 07/16/20 Page: 3 of 3 PAGEID #: 616




appealability and the Court certifies to the Sixth Circuit that any appeal would be objectively

frivolous and should not be permitted to proceed in forma pauperis.



July 15, 2020.
                                                                   s/Thomas M. Rose
                                                                  ________________________
                                                                         Thomas M. Rose
                                                                   United States District Judge




                                               3
